Unpublished opinions are not binding precedent in this circuit. PER CURIAM: Yulian Carrillo-Tamayo (Tamayo) appeals from the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion seeking a sentence reduction under Amendments 750, 759, and 782 to the Sentencing Guidelines. We have reviewed the record and find no reversible error in the district court’s rulings. The mandate rule forecloses Tamayo’s challenge to the district court’s denial of § 3582(c)(2) relief under Amendment 782. See Doe v. Chao, 511 F.3d 461, 464-65 (4th Cir. 2007) (discussing the rule). We therefore affirm this ruling. We also affirm the district court’s denial of § 3582(c)(2) relief under Amendments 750 and 759 for the reasons stated by that court. United States v. Carillo-Tamayo, No. 5:12-cr-00563-MBS-2 (D.S.C. Aug. 22, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED